DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

	Response to Amendment and Request for Continued Examination
	This action is in response to a Request for Continued Examination and Amendments, filed 16 September 2022.  Claims 1-20 are pending.  Claims 1, 11 and 18 have been amended.
The examiner notes that the 35 U.S.C. 112(f) claim interpretation of the limitation “plurality of user interface elements (UI) configured to” (pgs. 6-8, Final) is maintained, as discussed below.
Applicant’s amended claims 1, 11 and 18, in particular, adding the limitations: measuring ... signals indicative of degrees of control ... “while the vehicle is being drive”; and generating ... control signals for driving the vehicle ... “and further based on signals indicative of degrees of control exerted by the driver ... ”.   Examiner agrees with applicant’s characterization (pg. 8-9, RCE) that Fung alone does not teach the newly amended limitations, though the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration new grounds of rejection are made: claims 1, 2, 4, 6-8, 11-13, and 15-20 under 35 U.S.C. 103 in view of Fung and Tamagaki; and claims 3, 5, 9, 10 and 14 under 35 U.S.C. 103 in view of Fung, Tamagaki and Huang, and discussed below.    

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:  “plurality of user interface elements (UI) configured to” in claim 1, Ln. 8.
Because these claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 4, 6-8, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0001781 to Fung et. al. (hereafter Fung) in view of U.S. Patent Publication Number 2020/0148214 to Tamagaki et al. (hereafter Tamagaki).
As per claim 1, Fung teaches: [a]n apparatus (see at least Fung, Fig. 1A), comprising:
a plurality of electronic control units (ECUs) configured to control driving of a vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU);
plurality of user interface (UI) elements configured to be manipulated by a driver of the vehicle to indicate degrees of control exerted that are based at least in part on interactions of the driver with at least one of a steering control, a braking control, or a throttling control, or any combination thereof (see at least Fung, Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134),
the plurality of UI elements configured to: measure signals indicative of the degrees of control exerted by the driver ... (1) ... ; (see at least Fung, [0227] disclosing vehicle sensors; [0321], disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle) and 
transmit the signals to an ECU of the plurality of ECUs (see at least Fung, [0401], disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and functions associated with the engine),
wherein the ECUs are configured to generate control signals for driving the vehicle based on the measured signals received from the UI elements ... (2) ... (see at least Fung, [0422], disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce appropriate changes in vehicle acceleration, velocity, lane position, and direction; and [0423]); and
an advanced driver assistance system (ADAS) (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Anti-lock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226) configured to:
identify a pattern of the driver interacting with the UI elements (see at least Fung, [0476], disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; [0586]-[0633], disclosing the determining of the combined driver state based on a plurality of driver states);
compare the pattern to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined driver safety alert threshold; [0451]); and
adjust the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle based at least in part on the comparison (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems; [0594] disclosing that after determining the driver state, the control of the one or more vehicle systems is based on the driver state).
But Fung does not explicitly disclose the following limitations:
measure signals indicative of the degrees of control exerted by the driver (1) while the vehicle is being driven ...; and
the ECUs are configured to generate control signals for driving the vehicle based on the measured signals received from the UI elements ... (2) and further based on the signals indicative of the degrees of control exerted by the driver ... .
However, Tamagaki discloses the while the vehicle is being driven limitation (see at least Tamagaki, [0073] disclosing that before initiating automatic evacuation control, the vehicle control ECU 70 can exercise pre-evacuation control for providing driving assistance to the driver by automatically activating the driving assistance functions. In order to implement such control, the control circuit 70a of the vehicle control ECU 70 builds a plurality of functional blocks (80-89) by allowing the processor 71 to execute a program stored in the memory 73. The functional blocks related to automatic evacuation control and pre-evacuation control will be described in detail below based on FIG. 3 while referring to FIGS. 1 and 2A to 2D;  [0074] further disclosing that an abnormality information acquisition section 81, which is referred to also as the abnormality information acquirer 81, acquires information detected by the DSM 11 through the HCU 20 and the communication bus 99. If driver abnormality is continuously detected, the abnormality information acquisition section 81 continuously acquires the detected information from the DSM 11; and [0077] still further disclosing a status determination section 80, referred to also as the status determiner 80, is capable of tentatively or formally determining that the driver is in an abnormal state and determining that the driver is in the driving difficulty state).
Tamagaki further discloses the based on the signals limitation (see at least Tamagaki, [0081] disclosing that an evacuation control section 82, which is referred to also as the evacuation controller 82, initiates automatic driving control based on a determination made by the status determination section 80 that the driver is in the driving difficulty state).
Both Fung and Tamagaki are analogous art to claim 1 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]). Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to provide the benefit of measuring signals indicative of degrees of control exerted by the driver while driving the vehicle, and ECUs configured to generate control signals for driving the vehicle further based on signals indicative of the degrees of control exerted by the driver, as disclosed by Tamagaki.  Doing so would provide the benefit of ensuring proper switching to automatic control when a driver has difficulty driving (see at least Tamagaki, [0006]).
As per claim 2, Fung further teaches: wherein the ADAS is further configured to adjust the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to sensor data indicative of environmental conditions of the vehicle (see at least Fung, [0264], disclosing failure detection system 244 monitors and/or receives signals that are analyzed and compared to pre-determined failure and control levels associated with the vehicle systems; [0418], showing that the failure detections system 244 initiates control of the vehicle systems in response the received signals, and once the signals meet a pre-determined level, the failure direction system 244 initiates control of the one or more vehicle systems; and [0864] disclosing transmitting and receiving signals).
As per claim 4, Fung further teaches: wherein the ADAS is configured to: input the transmitted signals indicative of the degrees of control into an artificial neural network (ANN); (see at least Fung, [0692] disclosing that driver states could be based on predetermined monitoring information indicating drowsy driver …. Steering information from the steering wheel ….) and
determine at least one feature of the comparison based on output of the ANN (see at least Fung, [0691] disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or vehicular-sensed, see Fung [0685]) are confirmed in response can be based on an artificial neural network).
As per claim 6, Fung further teaches: wherein the predetermined model is derived from related models of preselected safe drivers, related models for drivers having a preselected driver competence level, related models for drivers having a preselected driving habit, or related models for drivers having a preselected driving style, or any combination thereof (see at least Fung, [0451] disclosing step 2114 the calculation of the driver safety factor; [0478] disclosing that by identifying the driver, the physiological information, behavioral information and vehicle information can be collected for that particular driver to modify control parameters, control coefficients and thresholds).
As per claim 7, Fung further teaches: wherein the plurality of UI elements comprises a steering control, a braking control, and a throttling control (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Antilock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226; and [0247]).
As per claim 8, Fung further teaches: wherein the ADAS is configured to change a transfer function used by the ECUs to control driving of the vehicle based on the comparison, (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904 calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control) and 
wherein the transfer function comprises or is derived from at least one transfer function for controlling at least one of a steering mechanism of the vehicle, a throttle mechanism of the vehicle, or a braking mechanism of the vehicle, or any combination thereof (see at least Fung, [0611] disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fig. 47); Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134).
As per claim 11, Fung teaches: [a]n apparatus (see at least Fung, Fig. 1A), comprising:
a plurality of electronic control units (ECUs) configured to control driving of a vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU);
a plurality of car controls configured to be manipulated by a driver of the vehicle to indicate degrees of control exerted that are based at least in part on interactions of the driver with at least one of a steering control, a braking control, or a throttling control, or any combination thereof (see at least Fung, [0227] disclosing vehicle sensors; [0321] disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle);
a plurality of sensors (see at least Fung, [0227] disclosing vehicle sensors) configured to:
detect degrees of control exerted by the driver on the plurality of car controls ... (3) ... (see at least Fung, [0321] disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; [0586]-[0633], disclosing the determining of the combined driver state based on a plurality of driver states); and
transmit signals indicative of the detected degrees of control to an ECU of the plurality of ECUs ... (4) ...  (see at least Fung, [0401] disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and/or functions associated with the engine),
wherein the ECUs are configured to generate control signals for driving the vehicle based on the signals received from the plurality of sensors (see at least Fung, [0422] disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce approximate changes in vehicle acceleration, velocity, lane position, and direction; and [0423] disclosing that driver information sensing device 1906 can measure driver information directly from the driver, and that direct driver control input device data can include data from one or more types of driver control input units such as the steering wheel, brake pedal, and gas pedal); and
an advanced driver assistance system (ADAS), (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Anti-lock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226) configured to:
receive the transmitted signals indicative of the detected degrees of control exerted by the driver on the plurality of car controls (see at least Fung, [0432] disclosing that the information transfer module 2006 receives driver information measured directly from the driver 1904 from the driver information sensing device 1906);
generate a filter for the driver based on comparing the transmitted signals to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined river safety alert threshold; [0468] disclosing that processing can include amplification, mixing, filtering of the signal as well as other signal processing techniques known in the art; [0476] disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; and [0451]); and
change a transfer function used by the ECUs to control driving of the vehicle based on the generated filter (see at least Fung, Fig. 24A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems; Fig. 24B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control; and [0594] disclosing that after determining the driver state, the control of the one or more vehicle systems is based on the driver state).
But Fung does not explicitly disclose the following limitations:
detect degrees of control exerted by the driver on the plurality of car controls (3) while the vehicle is being driven ...; and
the ECUs are configured to generate control signals for driving the vehicle based on the measured signals received from the UI elements ... (4) and further based on the signals indicative of the degrees of control exerted by the driver ... .
However, Tamagaki discloses the while the vehicle is being driven limitation (see at least Tamagaki, [0073] disclosing that before initiating automatic evacuation control, the vehicle control ECU 70 can exercise pre-evacuation control for providing driving assistance to the driver by automatically activating the driving assistance functions. In order to implement such control, the control circuit 70a of the vehicle control ECU 70 builds a plurality of functional blocks (80-89) by allowing the processor 71 to execute a program stored in the memory 73. The functional blocks related to automatic evacuation control and pre-evacuation control will be described in detail below based on FIG. 3 while referring to FIGS. 1 and 2A to 2D;  [0074] further disclosing that an abnormality information acquisition section 81, which is referred to also as the abnormality information acquirer 81, acquires information detected by the DSM 11 through the HCU 20 and the communication bus 99. If driver abnormality is continuously detected, the abnormality information acquisition section 81 continuously acquires the detected information from the DSM 11; and [0077] still further disclosing a status determination section 80, referred to also as the status determiner 80, is capable of tentatively or formally determining that the driver is in an abnormal state and determining that the driver is in the driving difficulty state).
Tamagaki further discloses the based on the signals limitation (see at least Tamagaki, [0081] disclosing that an evacuation control section 82, which is referred to also as the evacuation controller 82, initiates automatic driving control based on a determination made by the status determination section 80 that the driver is in the driving difficulty state).
Both Fung and Tamagaki are analogous art to claim 11 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to provide the benefit of measuring signals indicative of degrees of control exerted by the driver while driving the vehicle, and ECUs configured to generate control signals for driving the vehicle further based on signals indicative of the degrees of control exerted by the driver, as disclosed by Tamagaki.  Doing so would provide the benefit of ensuring proper switching to automatic control when a driver has difficulty driving (see at least Tamagaki, [0006]).
As per claim 12, Fung further teaches: wherein the ADAS is configured to: compare the changed transfer function to a predetermined transfer function (see at least Fung, [0444] disclosing a driver alert module which compares the driver safety factor calculated by the driver safety module to a predetermined driver safety threshold; [0516] disclosing a control parameter can be an operating parameter that is used to determine if a particular function would be activated for a given vehicle system; and [0611] disclosing that a control coefficient can be any value used in determining a control); and
adjust the generation of the filter based on the comparison of the changed transfer function to the predetermined transfer function (see at least Fung, [0637] disclosing that the thresholds can be determined and or dynamically changed based on the monitoring information received).
As per claim 13, Fung further teaches: wherein the ADAS is configured to: input the transmitted signals indicative of the detected degrees of control exerted by the driver on the plurality of car controls into an artificial neural network (ANN) (see at least Fung, [0691] disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or vehicular-sensed [0685]) are confirmed in response can be based on an artificial neural network); and
determine at least one feature of the filter based on output of the ANN (see at least Fung, [0692] disclosing that driver states could be based on predetermined monitoring information indicating drowsy driver … Steering information from the steering wheel).
As per claim 15, Fung further teaches: wherein the predetermined transfer function is derived from related transfer functions of preselected safe drivers, related transfer functions for drivers having a preselected driver competence level, related transfer functions for drivers having a preselected driving habit, or related transfer functions for drivers having a preselected driving style, or any combination thereof (see at least Fung, [0451] disclosing step 2114 the calculation of the driver safety factor; and [0478] disclosing that by identifying the driver, the physiological information, behavioral information and vehicle information can be collected for that particular driver to modify control parameters, control coefficients and thresholds).
As per claim 16, Fung further teaches: wherein the plurality of car controls comprises a steering control, a braking control, and a throttling control (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Antilock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226; see also [0247]).
As per claim 17, Fung further teaches: wherein the ADAS is configured to change a transfer function used by the ECUs to control driving of the vehicle based on the filter (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control; and [0594] disclosing that after determining the driver state, the control of the one or more vehicle systems is based on the driver state), and
wherein the transfer function comprises or is derived from at least one transfer function for controlling at least one of a steering mechanism of the vehicle, a throttling mechanism of the vehicle, or a braking mechanism of the vehicle, or any combination thereof (see at least Fung, [0611] disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fig. 47); and Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134).
As per claim 18, Fung teaches: [a] method comprising: detecting, by a plurality of sensors in a vehicle, signals indicative of degrees of control exerted by a driver with a plurality of user interface (UI) elements in the vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU; Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134); 
measuring, by the plurality UI elements, the signals indicative of degrees of control exerted by the driver ... (5) ...  (see at least Fung, [0321] disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle);
transmitting, by the plurality UI elements, the measured signals to a plurality of electronic control units (ECUs) of the vehicle and an advanced driver assistance system (ADAS) of the vehicle (see at least Fung, [ 0401, disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and/or functions associated with the engine);
generating, by the ECUs, control signals for driving the vehicle based on the measured signals received from the plurality of UI elements ... (6) ... (see at least Fung, [0422] disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce approximate changes in vehicle acceleration, velocity, lane position, and direction; and [0423] disclosing that direct driver control input device data can include data from one or more types of driver control input units such as the steering wheel, brake pedal, and gas pedal);
identifying, by the ADAS, a pattern of the driver interacting with the plurality of UI elements based on the measured signals received from the plurality of UI elements (see at least Fung, [0476] disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; and [0586]-[0633], disclosing the determining of the combined driver state based on a plurality of driver states);
comparing, by the ADAS, the pattern to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined driver safety alert threshold; and [0451] disclosing that the driver safety factor is compared to a predetermined driver safety alert threshold); and
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle based at least in part on the comparison (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems).
But Fung does not explicitly disclose the following limitations:
measuring signals indicative of the degrees of control exerted by the driver (5) while the vehicle is being driven ...; and
generating, by the ECUs, control signals for driving the vehicle based on the signals received from the UI elements ... (6) and further based on the signals indicative of the degrees of control exerted by the driver ... .
However, Tamagaki discloses the while the vehicle is being driven limitation (see at least Tamagaki, [0073] disclosing that before initiating automatic evacuation control, the vehicle control ECU 70 can exercise pre-evacuation control for providing driving assistance to the driver by automatically activating the driving assistance functions. In order to implement such control, the control circuit 70a of the vehicle control ECU 70 builds a plurality of functional blocks (80-89) by allowing the processor 71 to execute a program stored in the memory 73. The functional blocks related to automatic evacuation control and pre-evacuation control will be described in detail below based on FIG. 3 while referring to FIGS. 1 and 2A to 2D;  [0074] further disclosing that an abnormality information acquisition section 81, which is referred to also as the abnormality information acquirer 81, acquires information detected by the DSM 11 through the HCU 20 and the communication bus 99. If driver abnormality is continuously detected, the abnormality information acquisition section 81 continuously acquires the detected information from the DSM 11; and [0077] still further disclosing a status determination section 80, referred to also as the status determiner 80, is capable of tentatively or formally determining that the driver is in an abnormal state and determining that the driver is in the driving difficulty state).
Tamagaki further discloses the based on the signals limitation (see at least Tamagaki, [0081] disclosing that an evacuation control section 82, which is referred to also as the evacuation controller 82, initiates automatic driving control based on a determination made by the status determination section 80 that the driver is in the driving difficulty state).
Both Fung and Tamagaki are analogous art to claim 18 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to provide the benefit of measuring signals indicative of degrees of control exerted by the driver while driving the vehicle, and ECUs configured to generate control signals for driving the vehicle further based on signals indicative of the degrees of control exerted by the driver, as disclosed by Tamagaki.  Doing so would provide the benefit of ensuring proper switching to automatic control when a driver has difficulty driving (see at least Tamagaki, [0006]).
As per claim 19, Fung further teaches: generating, by the ADAS, a signal modulation for the driver based on the comparison (see at least Fung, [0476] disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters); and
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to the generated signal modulation (see at least Fung, [0264] disclosing failure detection system 244 monitors and/or receives signals that are analyzed and compared to pre-determined failure and control levels associated with the vehicle systems; [0418] disclosing that the failure detections system 244 initiates control of the vehicle systems in response the received signals, and once the signals meet a pre-determined level, the failure direction system 244 initiates control of the one or more vehicle systems; and [0864] disclosing transmitting and receiving signals).
As per claim 20, Fung further teaches: changing, by the ADAS, a transfer function of the plurality of UI elements based on the comparison (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control); and 
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to the changed transfer function (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems).
Claims 3, 5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fung and Tamagaki as applied to claims 1 and 11 above, and further in view of U.S. Patent Number 10,471,963 to Huang et. al. (hereafter Huang).
As per claim 3, the combination of Fung and Tamagaki discloses all of the limitations of claim 1, as discussed above.  Fung further discloses the following limitations: 
wherein the ADAS is further configured to: determine response differences between the measured signals generated by the plurality of UI elements and driving decisions generated autonomously by the ADAS according to the predetermined model and the sensor data indicative of environmental conditions of the vehicle; (see at least Fung, [0428] disclosing the driver alert device 1910 used to alert the driver if a reduction in vehicle control occurs, namely if the driver safety factor does not exceed a predetermined driver safety alert threshold; [0444] disclosing a driver alert module which compares the driver safety factor calculated by the driver safety module to a predetermined driver safety threshold; [0516] disclosing a control parameter can be an operating parameter that is used to determine if a particular function would be activated for a given vehicle system; and [0611] disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fung Fig. 47)); and
… an artificial neural network (ANN) to compare the pattern based on the response differences (see at least Fung, [0691] disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or vehicular-sensed, see [0685]) are confirmed in response can be based on an artificial neural network).  But Fung does not explicitly disclose that the apparatus is configured to train an artificial neural network.
However, Huang teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module). 
Fung, Tamagaki and Huang are analogous art to claim 3 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung and Tamagaki, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.
As per claim 5, the combination of Fung and Tamagaki discloses all of the limitations of claim 1, as discussed above.  Fung further teaches the limitation adjust the ANN based on the comparison (see at least Fung, Fig. 60 showing ANN 6000; [0677] disclosing that the thresholds, shown in Fig. 60, can be pre-determined, and adjusted based on the particular driver via a machine learning method; and [0678] discloses that the threshold can be dynamically modified). But Fung does not explicitly disclose the ADAS configured to train the ANN. 
However, Fung teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Fung, Tamagaki and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung and Tamagaki, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.
As per claim 9, the combination of Fung Tamagaki discloses all of the limitations of claim 8, as discussed above.  The difference between Fung and Tamagaki, and the claimed invention is that Fung does not explicitly teach the limitation wherein the plurality of UI elements comprises a transmission control, and wherein the degrees of control exerted by the driver comprise detected user interactions with the transmission control.
However, Huang teaches a comparable device where it is known to add the disclosed limitation (see at least Huang, col. 5, ln. 8-14, disclosing monitoring / control subsystems for the engine, brakes, transmission… ). 
Fung, Tamagaki and Huang are analogous art to claim 9 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have applied a transmission control where the degrees of control exerted by the driver comprise detected user interaction with the transmission control, as disclosed in Huang.  The results would have been predicable to one of ordinary skill in the art.
As per claim 10, the combination of Fung and Tamagaki discloses all of the limitations of claim 8, as discussed above.  Fung further discloses the limitation wherein the transfer function comprises or is derived from a transfer function (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control).  The difference between Fung and Tamagaki and the claimed invention is that Fung does not explicitly teach the limitation for controlling a transmission mechanism of the vehicle.
However, Huang teaches a comparable device where it is known to add the disclosed limitation (see at least Huang, col. 5, ln. 8-14, disclosing monitoring / control subsystems for the engine, brakes, transmission…).
Fung, Tamagaki and Huang are analogous art to claim 10 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have applied a transmission control where the degrees of control exerted by the driver comprise detected user interaction with the transmission control, as disclosed in Huang.  The results would have been predicable to one of ordinary skill in the art.
As per claim 14, the combination of Fung and Tamagaki discloses all of the limitations of claim 11, as discussed above.  Fung further teaches the limitation adjust the ANN based on the comparison (see at least Fung, Fig. 60 showing ANN 6000; [0677] disclosing that the thresholds, shown in Fig. 60, can be pre-determined, and adjusted based on the particular driver via a machine learning method; and [0678] discloses that the threshold can be dynamically modified). But Fung does not explicitly disclose the ADAS configured to train the ANN. 
However, Fung teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Fung, Tamagaki and Huang are analogous art to claim 14 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Tamagaki is directed to a travel control apparatus that acquires driver abnormality information which indicates a driver driving abnormally, and activates a lane departure function and a cruise control of the vehicle (see at least Tamagaki, Abstract).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung and Tamagaki, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure are: U.S. Patent Number 10,745,019 (col. 11, ln. 6-12, disclosing training ANN); U.S. Patent Publication Number 2019/0113917 (Fig. 4, showing a transfer function); and U.S. Patent Publication Number 2019/0382003 ([0055] disclosing the ADAS and perform or control the performance of the operation of transmission).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/         Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666